Title: Tree Law! Maine lawmaker sued for cutting 4,344 trees on neighbor's property.
Question:
Answer #1: 4,300 trees? Holy cow. That's one heck of a mistake.Answer #2: Do the mythical "treble damages" for trees come into play here?Answer #3: &gt;The Malones are saddened and hurt that eight acres of their beloved home forestland was illegally clear-cut

Holy crap. How do you call that a "mistake"?Answer #4: I can see accidentally going 10 or 20 feet over the property line, especially in rural forested areas, but you don’t mistake 8 acres of land for yours.Answer #5: Am I reading the article right in that "supplemental complaint that would add counts related to allegations that the Sampsons trespassed and tore down the barn last fall after the original complaint was filed by the Malones"... 

So the barn raisers went back onto property that was not theirs and tore down the structures after they got sued? Was that some sort of willful "you can't make use of them if we paid for them" kind of thing? Because once they knew the land was not theirs they should have straight up halted any activity, right?Answer #6: Jesus that's gotta be millions of dollars worth of trees.Answer #7: So the offenders cut down 4000 trees and built structures on land that didn’t belong to them.  Ontop of the incredible amount of damages they’ve incurred, who owns those structures now since they’re on someone else’s property?!Answer #8: They were cut in 2012 but the rightful owners didn't notice until 2020.

Beloved trees indeed...